 In the Matter of LONG-BELL LUMBER COMPANY, RYDERWOOD BRANCHandBROTHERHOOD OF LocoD1oTIVE FIREMEN & ENGINEMENIn the Matter of LONG-BELL LUMBER COMPANY, RYDERWOOD BRANCHandBROTHERHOOD OF RAILROAD TRAINMENCases Nos. R-2231 and'R-2232.Decided April 24, 1941Jurisdiction:lumber industry.Practice and Procedure:petition dismissed where no appropriate units withinthe scope of the petition.Mr. David E. McLean,of Longview, Wash., for the Company.Mr. C. W. Stevens,of Portland, Oreg., andMr. S. C. Phillips,ofOakland, Calif., for the Firemen and the Trainmen.Mr. Wm. R. McDonald,of Ryderwood, Wash., for the I. W. -A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 10, 1940, Brotherhood of Locomotive Firemen & Engine-men, herein called the Firemen, and Brotherhood of Railroad Train-.men, herein called the Trainmen, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) separate petitionsalleging that questions affecting commerce had arisen concerning therepresentation of employees of Long-Bell Lumber Company, Ryder-wood Branch,' Ryderwood, Washington, herein called the Company,and requesting investigations and certifications of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On November 29, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelation'sBoard Rules and Regulations-Series 2, as amended,ordered investigations in each of the cases,' and authorized the Re-'Incorrectlydesignated in the formal papers asLong-Bell Lumber Company, LongviewBranchThis was corrected by motion at the hearing.2 Case No R-2231. initiated by the petitionfiled by the Firemen,and Case No.R-2232,initiatedby the petitionfiled by the Trainmen.31 N. L.R. B., No. 51.322 LONG-BELL LUMBER COMPANY323gional Director to conduct them and to provide for appropriate hear-ings upon due notice.Oh November 30, 1940, the Board, actingpursuant to Article III, Section 10 (c) (2), of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedthat the two cases be consolidated.On December 2, 1940, the Regional Director issued a notice of hear-ing on the consolidated cases, copies of which were duly served uponthe Company, the Firemen, the Trainmen, International Woodwork-ers of America, Local No. 3-34, herein called the I. W. A., a labororganization claiming to represent employees directly affected by theinvestigation, and Lumber and Sawmill Workers Union.On Decem-ber 10, 1940, the Regional Director issued an order postponing hear-ing.Pursuant to notice, a hearing was held on December 19, 1940,at Ryderwood, Washington, before Patrick H. Walker, the Trial Ex-aminer duly resignated by the Board.The Company, the Firemen,the Trainmen, and the-1. W. A. were represented and participated inthe hearing.Lumber and Sawmill Workers Union did not appear atthe hearing.Full opportunity to be heard, to examine, and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On January 10, 1941, the Company filed a brief and on January28, 1941, the Firemen and the Trainmen filed a joint brief both ofwhich have been considered by the Board.Pursuant to notice duly served upon all parties, a hearing for thepurpose of oral argument was held before the Board on January 28,1941, atWashington, D. C.The Company, the Firemen, and theTrainmen were represented by counsel and participated in theargument.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYThe Long-Bell Lumber Company, a Missouri corporation, withprincipal offices atKansas City, Missouri, manufactures, lumber,lumber products and other commodities. It owns and operates prop-erties in the States of Washington, California, Oregon, Texas, Ar-kansas,Mississippi, Louisiana, Missouri, and Oklahoma.This pro-ceeding is concerned solely with its logging branch at Ryderwood,Washington.441843-42-vol. 31-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD-During 1939 the Company produced 135,551,928 feet of lumber a,,its Ryderwood operations.For the most part, the trees or logs felledby the logging employees at Ryderwood are transferred to Longviewby rail where they are manufactured by the Company into lumber atthe, sawmill.For the year 1939, the Longview sawmill turned out372,533,002 feet of lumber.During the same period the Companysold 355,477,292 feet of lumber from is Longview mill, 94 per centof which was shipped by it to points outside the State of Washington.During 1939, the Ryderwood branch purchased $50,000 worth of fueloil from California, logging machinery valued at $84,000 from Wash-ington and Oregon, and miscellaneous machinery and supplies valuedat $43,000 from Washington and Oregon.The record does not dis-close the proportions of machinery and supplies purchased in Oregon.II.THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen & Enginemen is a labor or-ganization admitting to membership all engineers, firemen, hostlers,and hostler helpers at the Ryderwood'Branch of the Company.Brotherhood of Railroad Trainmen is a labor organization admit-ting' to membership all trainmen employed at the Ryderwood Branchof the Company.InternationalWoodworkers of America, Local No. 3-34, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership all employees at the Ryderwood Branch ofthe Company, excluding office and supervisory employees.III.THE APPROPRIATE UNITThe Company normally employs approximately 300 employees atitsRyderwood Branch. 'The Firemen alleges,_that,all engineers, fire-men, hostlers, and hostler helpers at the Ryderwood Branch of theCompany, totaling about 24 employees, constitute an appropriatebargaining unit.The Trainmen alleges that all trainmen employedat the Ryderwood Branch of the Company, about 17 in number, con-stitute an appropriate bargaining unit.The I. W. A. and the Company assert that all the employees at the Ryderwood Branch of theCompany, including engineers, firemen, hostlers, hostler helpers, andtrainmen, but excluding supervisory and clerical employees, consti-tute an appropriate unit and urge the dismissal of the petitionsherein.The Company is engaged in logging operations at Ryderwood,Washington, and operates a sawmill at Longview, Washington. Inconnection with its logging operations, the Company operates a rail-road system for the transportation of the logs from the woods to,itsmills at Longview. Its trains run over approximately 60 miles LONG-BELLLUMBERCOMPANY325of railroad.The Company employs approximately 300 employees inits logging operations at Ryderwood, approximately 42 of whom areengaged in, the operation of the Company's railroad system.Manyof the railroad employees of the Company have been secured from theCompany's own employees who had been engaged in other work, suchtransfers being in the nature of promotions ordinarily made at the,request of the employees themselves.The record indicates that onlythree or four of the railroad employees began their service with theCompany in that capacity. Interchangeability by reason of simi-larity of work is possible in the case of locomotive firemen and em-ployees, firing steam engines, on skidders, but does not appear to befrequent.The work of these employees is essential to the otherlogging operations of the Company and their tasks are part of ahighly integrated operation.The entire logging operation at Ryder-wood is operated under a single centralized management and there isa single committee which, formulates the Company's labor policiesfor all employees with respect to wages, hours of labor, and otherworking conditions.The Company employs a safety engineer, whoseduties include the formulation of safety rules for the railroad em-ployees as well as for all other employees.There is evidence in therecord that in the course of their duties, the employees claimed by theFiremen and by the Trainmen assist in the loading and unloadingof logs.The history of organization and collective bargaining at the Ryder-wood Branch of the Company, so far as the record discloses, datesfrom, 1935. In that year a labor organization affiliated with theAmerican Federation of Labor was formed. It admitted to member-ship employees throughout the Company's logging operations in-cluding the railroad employees. In 1935 the Company concluded acollective bargaining agreement with this organization, recognizingit as the collective bargaining agency for its members of the Com-pany's employ, and fixing wages, hours, and working conditions.In 1937 employees in this labor organization voted to change theiraffiliation to the Congress of Industrial Organizations, forming theI.W. A. On October 17, 1938, the Company entered into a tentativeagreement with the I. W. A., continuing to recognize it for its mem-bers only.This contract had specific provisions covering the work-ing conditions of the employees urged by the Firemen and the Train-men herein- to constitute separate, appropriate units.There is testi-mony that some of these employees participated in the negotiationsleading up to this agreement.The evidence shows that a majorityof the employees in the units urged by the Firemen and the Trainmen,to be appropriate were, in 1938, members, of the I. W. A.Althoughthe 1938 agreement recognized the I. W. A. for its members only duringthis period the Company dealt with no other labor organization.0 326DECISIONS OF NATIONAL' LABOR RELATIONS BOARDIn December 1939, the Board, in a Supplemental Decision and Cer-tification of Representatives,3 certified the I.W. A., after a directedelection, as exclusive representative of all employees at the Ryder-wood Branch of the Company, excluding employees in- the machineshop, supervisory employees, and employees excluded by stipulationof the parties.'The trainmen, firemen, engineers, hostlers, and hostlerhelpers were included in this unit.Thereafter, the Company and theI.W. A. entered into an exclusive bargaining contract in September1940, covering all of the employees at the Ryderwood Branch of theCompany, excluding machinists, supervisory employees, and clericalemployees, but including the employees claimed by the Firemen andthe Trainmen herein., This contract sets up machinery for the han-dling of grievances and deals with hours of work and other conditionsof employment.The employees in the units alleged to be appro-priate/by the Firemen and the Trainmen are specifically covered byprovisions of this contract and some of them,served on the I. W. A.'s,negotiating committee.The 24 employees in the unit urged by theFiremen- and the 17 employees in the unit urged by the Trainmen, arebut small portions of the appropriate unit consisting of approxi-mately 300 employees established by collective bargaining throughduly designated and recognized representatives as provided by theAct.The Firemen and the Trainmen did not attempt to bargain on be-half of the employees they claim until after the Board's Supple-mental Decision and Certification of Representatives, described above.The Company refused their requests, stating that it was bound toabide by the Board's Certification of Representatives covering therailroad employees.In view, therefore, of the history of collective bargaining at theRyderwood Branch of the Company and the history of collectivebargaining in the logging industry," and in view of the nature andorganization of the operations performed at the Ryderwood Branchof the Company, we find that the units sought to be established bythe Firemen and the Trainmen in the present case are not appro-priate for the purposes of collective bargaining.6°'18N L R B. 40The partiesexcluded 54 named employeesby stipulation.SeeMatter of Long-BellLumber CompanyandInternational Association of Machinists,Local No. 1350,affiliatedwith theAmerican Federationof Labor; et al,16 N L.R. B 892' SeeMatter of WeyerhaeuserTimber Company, LongviewBranchandInternationalWoodworkers of America,Local No 36,affiliated with the Congress of Industrial Organiza-toons, atat,29 N L R B 571,Matter of Long-Bell Lumber Companyand Interna-tional Brotherhood of ElectricalWorkers, Local Union $ 577,affiliated with the AmericanFederation of Labor, et, al,29 N L R B 586CfMatter of Weyerhaeuser Timber CompanyandInternational Association of Machin-ists,Lodge No. 11,73,affiliatedwith the Amei ican Federation of Labor,30 N. L R.B. 872.' LONG-BELL LUMBER COMPANY327IV.THE QUESTION. CONCERNING REPRESENTATIONSince, as pointed out in Section III above, the bargaining unitssought to .be established by the petitions are. inappropriate for thepurposes of collective bargaining at the Ryderwood Branch of theCompany, we find that no questioni has been raised concerning therepresentation of employees in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:',CONCLUSION OF LAWNo question concerning the representation of employees at theRyderwood Branch of Long-Bell Lumber Company, Ryderwood,Washington, in a unit which is appropriate for the purposes of col-lective bargaining has arisen, within the meaning of Section 9 (c)of the National Labor Relations Act.ORDERUpon the 'basis of the above findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that thepetitions for investigation and certification of representatives, filed byBrotherhood of Locomotive Firemen & Enginemen and by Brother-hood of Railroad Trainmen be, and they hereby are, dismissed.